Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1 -20 of Species 1 in the reply filed on 08/10/2022 is acknowledged.
Status of the Application
    Claims 1 - 20 have been examined in this application.  This communication is a Non-Final Rejection in response to the Applicants response filed on 8/10/2022.  
	Specification
The disclosure is objected to because of the following informalities:
Paragraph [0043] recites element 14 in reference to two different features “As best shown in Figs. 2 and 6, each of the end rails 14 and each of the side rails 14 has a hollow interior 18”.  The examiner suggests amending to “the side rails 16” for consistency with paragraph [0043].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6 - 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050010143 A1 to Kim (Kim hereafter) in view of CN 201227396 Y to Cao (Cao hereafter) .
As per claim 1 , Kim teaches A bedding foundation (see 10—Fig.1: bedding foundation ) comprising: a generally rectangular frame (see 12—Fig.1: rectangular frame ); a rigid platform (see 14—Fig.1: rigid platform ) supported by the generally rectangular frame (see annotated Fig.2),

    PNG
    media_image1.png
    428
    556
    media_image1.png
    Greyscale

 the rigid platform having an opening (see 16—Fig.2: opening) ;a cover (see 17—Fig.2: cover) secured to the rigid platform (see pg.4 para [0063]: "Optionally, a pad 17 may be provided to cover the massage bumps 100 and the elongated top opening 16 of the base frame 12.") and covering the opening in the rigid platform (see pg.4 para [0063]); roller rails secured to the rigid platform (see annotated Fig.3: roller rails),


    PNG
    media_image2.png
    536
    1154
    media_image2.png
    Greyscale

each of the roller rails being a unitary member having an inverted V-shaped lower portion(see annotated Fig.3: inverted V-shaped lower portion); uprights secured to the roller rails (see 64—Fig.3: uprights ); cross members secured to the uprights (see annotated Fig.6) and extending therebetween (see annotated Fig.6);

    PNG
    media_image3.png
    352
    469
    media_image3.png
    Greyscale

a linear actuator (see 26—Fig.2: linear actuator ) extending between the cross members for moving a bus (see examiner note; pg.3 para [0042]: "As shown in FIG. 2 together with FIG. 3, the guide member 26 according to the rope-pulley application includes a rope 28, a pair of pulleys 30 and a pulley motor 32 that controls one of the pulleys 30. The pulleys 30 are linked by the rope 28 and respectively mounted in a front end portion 34 and a rear end portion 36 of the base frame 12.");
*Note: The examiner considers the bus as element (29) shown in Fig.3
a roller tray bracket (see 18—Fig.3) secured to the bus (see pg.3 para [0042]: "In this construction, a predetermined portion 29 of the rope 28 is fixedly attached to the rider 18 so that the pulley rotation enables the rider 18 to generate a horizontally reciprocal movement of the rider 18."); a roller carriage secured to the roller tray bracket (see 20—Fig.3:  roller carriage) and being moveable by the linear actuator (see pg.4 para [0063]: "In order to finally apply the gear-operated link lifting mechanism to a patient lying on the massager 10, there are provided massage bumps 100 attached to the top upper surface portion 205 of the lifter 20 and moving vertically and/or horizontally along the elongated top opening 16 of the elongated top panel 14 of the base frame 12."), said roller carriage including a roller tray (see 122—Fig.7: a roller tray); a lifter (see 202—Fig.7: lifter) inside the roller tray for lifting a lifter plate (see pg.3 para [0050]: "When the hydraulic actuator 202 lifts the top plate 120, the hydraulic controller 204 supplies hydraulic fluid to the cylinder 212 via the lower hole 224 and recovers hydraulic fluid via the upper hole 222"); two roller mounting brackets secured to the lifter plate (see 108 & 110—Fig.7: mounting brackets secured to lifting plate 120); a roller extending between the roller mounting brackets (see 100—Fig.7: roller); and four wheels (see 52—Fig.3; examiner note),
Note: It may be understood that carriage (20) includes 4 wheels as shown in Fig. 6

 two per side for engaging the roller rails and guiding movement of the roller carriage (pg.4 para [0044] “The rider guide rollers 52 are rollably engaged to the base frame 12 to guide a horizontally reciprocal movement of the rider 18.), wherein said roller of the roller carriage is movable in a horizontal direction by the linear actuator (see pg.4 para [0063]: "In order to finally apply the gear-operated link lifting mechanism to a patient lying on the massager 10, there are provided massage bumps 100 attached to the top upper surface portion 205 of the lifter 20 and moving vertically and/or horizontally along the elongated top opening 16 of the elongated top panel 14 of the base frame 12.") and movable in a vertical direction by the lifter (see pg.4 para [0063]).
Kim does not teach [a generally rectangular frame] supported by legs Cao teaches [a generally rectangular frame] supported by legs (see 2—Fig.1: legs).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of providing elevation to the bedding foundation thereby supporting the user’s body (see page 1 "In order to realize said purpose, this utility model adopts the following technical solution: traditional Chinese medical massage physiotherapy bed, comprising a bed body and a bracket for supporting the bed body,").
As per claim 2, Kim teaches The bedding foundation of claim 1 but does not teach, a protective shroud surrounding the rigid platform.
Cao teaches a protective shroud surrounding the rigid platform (see 32—Fig.2).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of providing a structural enclosure for the rigid platform (see page 5 “The shown, this utility model bed frame 3 of the upper and lower two metal enclosure 31, 32 is generally rectangular.”)
As per claim 4, Kim teaches wherein each of the wheels has a groove therein adapted to receive the inverted V-shaped lower portion of one of the roller rails (see annotated Fig.3 on page 4).
As per claim 6, Kim teaches The bedding foundation of claim 1, wherein the roller moves with the carriage (see pg.4 para [0063]).
As per claim 7, Kim teaches The bedding foundation of claim 6, wherein the lifter moves with the carriage (see examiner note).
*Note: It may be understood that lifter (202) is fixedly attached to the bottom plate of carriage (20) as described in para [0046]. It may be further understood that carriage (20) moves along the length of the base frame as described in para [0063]

As per claim 8, Kim teaches A bedding foundation (see 10—Fig.1) comprising: a frame (see 12—Fig.1) a rigid platform (see 14—Fig.1) supported by the generally rectangular frame, (see annotated Fig.3 on page 4) the rigid platform having an opening (see 16—Fig.2); a flexible cover (see 17—Fig.2: cover ) covering the opening in the rigid platform; (see pg.4 para [0063]: ) a lift mechanism (see Fig.3; pg.2 para [0027]: "FIG. 3 is a partial perspective view showing an overall mechanism of the lie-down massager according to a first embodiment of the present invention") suspended by the rigid platform (see annotated Fig.2); 

    PNG
    media_image4.png
    445
    801
    media_image4.png
    Greyscale

the lift mechanism comprising roller rails (see annotated Fig.3: on page 4) mounted to the rigid platform (see annotated Fig.3: on page 4), each of the roller rails being a unitary member (see annotated Fig.3: on page 4) having an inverted V-shaped portion; (see annotated Fig.3: on page 4) the lift mechanism further comprising a linear actuator (see 26—Fig.2: ) and a roller carriage (see 20—Fig.3) operatively coupled to the linear actuator (see Fig.3 : roller carriage (20) coupled to linear actuator via element (62)) and being moveable by the linear actuator (see examiner note),
 *Note: It may be understood that lifter (202) is fixedly attached to the bottom plate of carriage (20) as described in para [0046]. It may be further understood that carriage (20) moves along the length of the base frame as described in para [0063].

said roller carriage including a roller tray (see 122—Fig.7) and a chassis; (see 156—Fig.7:) a lifter inside the roller tray for lifting a lifter plate (see 202—Fig.7); two roller mounting brackets secured to the lifter plate (see 108 & 110—Fig.7); a roller extending between the roller mounting brackets (see 100—Fig.7); and wheels secured to the chassis (see 90—Fig.5: wheels secured to chassis) and engaging the roller rails for guiding movement of the roller carriage (see pg.3 para [0044]: "The rider guide rollers 52 are rollably engaged to the base frame 12 to guide a horizontally reciprocal movement of the rider 18. That is, the roller coasters 50 are formed on each side of the base frame 12"), wherein the roller of the roller carriage is sized to fit through the opening in the rigid platform (see pg.4 para [0063]) and movable in a horizontal direction by the linear actuator (see pg.4 para [0063]) and movable in a vertical direction by the lifter (see pg.4 para [0063]).
Kim does not teach [ a frame] supported by legs.
Cao teaches [a frame] supported by legs (see 2—Fig.1). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of to provide elevation to the bedding foundation thereby allowing ease of access for the user (see page 1 "In order to realize said purpose, this utility model adopts the following technical solution: traditional Chinese medical massage physiotherapy bed, comprising a bed body and a bracket for supporting the bed body, ").
As per claim 9, Kim does not teach, The bedding foundation of claim 8, wherein the flexible cover is secured to the rigid platform.
Cao teaches wherein the flexible cover (14—Fig.4) is secured to the rigid platform (see 142—Fig.4: cover 14 secured via element 142).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of providing an elastic component to cover the message device and stay in place during operation of the message mechanism.
As per claim 10, Kim teaches wherein the lift mechanism comprises uprights secured to the roller rails (see 64—Fig.3 ) and cross members secured to the uprights and extending therebetween (see annotated Fig.6: on page 4).
As per claim 11, Kim teaches wherein the opening in the rigid platform is rectangular (see annotated Fig. 2: on page 8).
As per claim 12, Kim teaches, wherein each of the wheels has a groove therein adapted to receive the inverted V-shaped portion of one of the roller rails (see annotated Fig.3 on page 4)
As per claim 13, Kim does not teach, wherein the chassis of the roller carriage comprises two side members and two connecting members wheels being mounted on a wheel pin extending through one of the side members of the chassis.
Cao teaches The bedding foundation of claim 8, wherein the chassis of the roller carriage comprises two side members (see annotated Fig.9 on page 11) and two connecting members (see 811—Fig.9: connecting members ) wheels being mounted on a wheel pin extending through one of the side members of the chassis (see annotated Fig.9 on page 11 ).

    PNG
    media_image5.png
    619
    844
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of providing means to movie chassis assembly (element 8) (see page 7 "shown in FIG. 9, the massage trolley 8 of the utility model comprises a massage trolley frame 81, four corners of the outer side of the trolley frame (81) are respectively fixed with at least one small wheel (82); trolley frame 81").
As per claim 14, Kim does not teach, wherein the chassis further comprises stubs connecting the side members of the chassis to the roller tray.
Cao teaches wherein the chassis further comprises stubs (see 83—Fig.9: ) connecting the side members of the chassis to the roller tray (see examiner note; page 7: "the massage trolley limiting member 83 comprises four groups of limiting wheels 831, four groups of limiting wheels 831 are set on the L-shaped supporting frame 832; the vertical part of the L-shaped supporting frame 832 832a top end is fixedly connected on the trolley frame 81 one corner of the lower part of the horizontal upper surface portion 832b is vertically provided with a limit massage trolley 8 move up and down relative to the guide rail 7 the direction of the limiting wheel 831a; the end part of the horizontal part 832b is provided with a massage trolley limit 8 relative to the guide rail 7 the width direction of the limit wheel 831b.").
Note: The examiner considers element (7) as the roller tray.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of limiting the movement of the chassis mechanism with respect to the roller tray (element 7) (see page 8-9 “ the massage trolley limiting member 83 comprises four groups of limiting wheels 831, four groups of limiting wheels 831 are set on the L-shaped supporting frame 832; the vertical part of the L-shaped supporting frame 832 832a top end is fixedly connected on the trolley frame 81 one corner of the lower part of the horizontal upper surface portion 832b is vertically provided with a limit massage trolley 8 move up and down relative to the guide rail 7 the direction of the limiting wheel 831a; the end part of the horizontal part 832b is provided with a massage trolley limit 8 relative to the guide rail 7 the width direction of the limit wheel 831b.”).
As per claim 15, Kim teaches A method of providing a massaging feeling to a mattress from a lift mechanism built into a bedding foundation (see pg.1 para [0004]: "Accordingly, an object of the invention is to provide a lie-down massager that improves therapeutic effects by adopting a hydraulic lifting mechanism for a vertical movement of massaging bumps") ,the method comprising: raising a roller though an opening in a rigid platform using a lifter(see examiner note; pg. para [0005]: "a plurality of massage bumps attached on the top plate of the lifter and moving vertically and/or horizontally along the elongated top opening of the elongated top panel of the base frame, and a pad covering the massage bumps and the elongated top opening of the base frame.")
Note: The examiner defines element 202 as the lifter. It may be understood that lifter (202) raises roller (100) by raising top plate (120) see para [0058]

the roller remaining below a flexible cover covering the opening in the rigid platform (see pg.4 para [0063]: "Optionally, a pad 17 may be provided to cover the massage bumps 100 and the elongated top opening 16 of the base frame 12."),the rigid platform being supported by a generally rectangular frame (see annotated Fig.3: on page 4) moving the roller from front to back inside the opening with the roller in its raised position by activating a linear actuator (see pg.3 para [0041]; abstract: "In order to implement the horizontal reciprocation of the rider 18, there is provided a guide member 26 movably engaged between the base frame 12 and the rider 18 so as to enable the rider 18 to make a horizontally reciprocal movement relative to the base frame 12." … "a guide member movably engaged between the base frame and the rider so as to enable the rider to make a horizontally reciprocal movement relative to the base frame, massage bumps that move vertically and/or horizontally along the elongated top opening of the elongated top panel of the base frame,"), the linear actuator (see 26—Fig.2) extending between cross members extending between uprights mounted to roller rails (see pg.3 para [0042] ;), the roller rails being mounted to the rigid platform (see annotated Fig.3 on page 4), the linear actuator horizontally moving a bus (see pg.3 para [0042]; examiner note: "As shown in FIG. 2 together with FIG. 3, the guide member 26 according to the rope-pulley application includes a rope 28, a pair of pulleys 30 and a pulley motor 32 that controls one of the pulleys 30. The pulleys 30 are linked by the rope 28 and respectively mounted in a front end portion 34 and a rear end portion 36 of the base frame 12."),
*Note: The examiner consider bus as element (29) shown in Fig.3
a roller tray bracket (see 18—Fig.3) secured to the bus (see pg.3 para [0042]), and a roller tray of a roller carriage (see 122—Fig.7) secured to the roller tray bracket (see examiner note),
Note: It may be understood that roller tray (122) is secured to roller bracket (18) via element 62)

 the roller carriage further comprising wheels movement of the roller carriage (see 52—Fig.3); wherein the lifter is inside the roller tray and lifts a lifter plate (see pg. para [0050]) and two roller mounting brackets secured to the lifter plate when activated (see 108 & 110—Fig.7), the roller extending between the roller mounting brackets (see 100—Fig.7).
 Note: The examiner defines element (120) of Fig.7 as the lifter plate
Kim does not teach [a rectangular frame] supported by legs.
Cao teaches [a rectangular frame] supported by legs (see 2—Fig.1: legs).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of providing elevation to the bedding foundation thereby supporting the user’s body (see page 1 "In order to realize said purpose, this utility model adopts the following technical solution: traditional Chinese medical massage physiotherapy bed, comprising a bed body and a bracket for supporting the bed body,").
As per claim 16, Kim teaches The method of claim 15, wherein the wheels have grooves in which remain inverted V-shaped portions of the roller rails upon horizontal movement of the roller carriage (see pg.3 para [0044]: "The rider guide rollers 52 are rollably engaged to the base frame 12 to guide a horizontally reciprocal movement of the rider 18. ").
As per claim 17, Kim does not teach The method of claim 16, wherein each of the wheels is rotatably supported by a wheel pin extending through one of the side members of a chassis which is part of the roller carriage. 
Cao teaches The method of claim 16, wherein each of the wheels is rotatably supported by a wheel pin (see annotated Fig.9: on page 11) extending through one of the side members of a chassis which is part of the roller carriage (see annotated Fig.9 on page 11).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Cao with the motivation of providing means to movie chassis assembly (8) (see  page 7 "shown in FIG. 9, the massage trolley 8 of the utility model comprises a massage trolley frame 81, four corners of the outer side of the trolley frame (81) are respectively fixed with at least one small wheel (82); trolley frame 81").
As per claim 18, Kim teaches wherein the lifter and linear actuator function independently (see examiner note).
*Note: It may be understood that linear actuator (26) lifter (202) are driven by independent drive mechanism elements, 30  pulley motor and element 204 (hydraulic controller) respectively. It may be further understood that roller element (100) is capable of vertical and or horizontal movement as described in the abstract.

As per claim 19, Kim teaches The method of claim 15, wherein the wheels remain contacting the roller rails regardless of the position of the lifter and the roller carriage (see pg.3 para [0044]).
As per claim 20, Kim teaches wherein the lifter moves with the roller carriage (see examiner note). 
*Note: It may be understood that lifter (202) is fixedly attached to the bottom plate of carriage (20) as described in para [0046]. It may be further understood that carriage (20) moves along the length of the base frame as described in para [0063]

Claim(s) 3 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050010143 A1 to Kim in view of CN 201227396 Y to Cao in further view of FR 2690619 A1 to Domeon (Domeon hereafter).
As per claim 3, Kim but does not teach wherein the generally rectangular frame is made of hollow members.
Domeon teaches wherein the generally rectangular frame is made of hollow members (see abstract: "The longitudinal (7) and transverse (8) members of the bed frame are of hollow construction, and house mechanical transmission assemblies for transmitting drive from the motor to the toothed wheels. ").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Domeon with the motivation of reducing the overall bulk of the bed foundation structure (see pg.5 lines 11-13 "This characteristic further contributes to reducing the overall bulk of the means making it possible to vary the height of the quadrangular frame and minimizes the overall volume of the bed.").
As per claim 5, Kim does not teach wherein the uprights and cross members are hollow.
Domeon teaches wherein the uprights and cross members are hollow (see pg. 5 lines 10 -11: "Advantageously, said uprights are hollow and house said racks and said corresponding toothed wheels).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kim with the teachings of Domeon with the motivation of reducing the overall bulk of the bed foundation structure (see pg.5 lines 11-13 "This characteristic further contributes to reducing the overall bulk of the means making it possible to vary the height of the quadrangular frame and minimizes the overall volume of the bed.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        9/19/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/23/2022